Citation Nr: 0931562	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-37 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for a skin rash, including 
as a result of exposure to herbicides (Agent Orange).

4.  Entitlement to service connection for a skin rash, 
including as a result of exposure to herbicides (Agent 
Orange).

5.  Entitlement to service connection for muscle spasms.

6.  Entitlement to service connection for hepatitis C, 
including as a result of exposure to herbicides (Agent 
Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to 
December 1966. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California: 
an August 2002 rating decision, which, inter alia, found that 
no new and material evidence had been received and denied 
service connection for a personality disorder and for a skin 
rash; and a February 2004 rating decision, which, inter alia, 
denied service connection for hepatitis C.

As support for his claims, the Veteran provided testimony at 
a hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing) in May 2009.  The transcript of the 
hearing has been associated with the claims file and has been 
reviewed.

The Veteran also had perfected an appeal of the RO's denial 
of service connection for diabetes mellitus, peripheral 
neuropathy in the bilateral upper and lower extremities as 
secondary to diabetes mellitus, and hypertension as secondary 
to diabetes mellitus.  However, those issues were resolved in 
the Veteran's favor in an April 2007 rating decision.  The 
Veteran has not appealed either the initial ratings or 
effective dates assigned for these disabilities.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the 
Veteran must separately appeal these downstream issues).  
Therefore, these issues are not before the Board.

However, based on the Veteran's testimony at the May 2009 
Travel Board hearing, and statements submitted by the Veteran 
and his representative in November 2008, it appears he may be 
raising additional claims, including a claim for an increased 
rating for his hypertension as secondary to his service-
connected diabetes mellitus, and a claim for service 
connection for aortic aneurysm, and for stress, diabetes 
mellitus, and PTSD as secondary to aortic aneurysm.  With 
regard to the claim for an increased rating for hypertension, 
as noted above, the RO granted service connection for 
hypertension as secondary to diabetes mellitus in an April 
2007 rating decision, but rated it under Diagnostic Code 
7541, as diabetic nephropathy, including hypertension, with a 
10 percent disability rating defective June 22, 2006.  
Subsequently, the Veteran complained of worsening symptoms of 
hypertension due to his diabetes mellitus during the May 2009 
Travel Board hearing.  With regard to the aortic aneurysm and 
related disabilities, in November 2008, the Veteran and his 
representative submitted additional private treatment records 
concerning treatment for his heart, and submitted statements 
for additional claims related to his heart.  However, the 
Board may not entertain an application for review on appeal 
unless it conforms to the law.  38 U.S.C.A. § 7108 (West 
2002).  The RO has not fully adjudicated any other issue and 
the Board may not unilaterally take jurisdiction of any 
additional claims.  The RO should request the Veteran to 
clearly indicate what additional claims, if any, he wishes to 
pursue.  The RO should then take appropriate action to 
adjudicate these claims, if any.  In any event, no other 
issue is before the Board at this time.

The issues of service connection for an acquired psychiatric 
disorder, to include PTSD, and service connection for a skin 
rash, including as a result of exposure to herbicides, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a mixed personality 
disorder with paranoid and depressive features (claimed as 
PTSD) and for a skin rash, including as a result of exposure 
to herbicides, in an August 1986 rating decision.  The 
Veteran was notified of the decision and of his appellate 
rights, but he did not initiate an appeal.

2.  The additional evidence received since the August 1986 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, and for a skin rash, including as a result of exposure 
to herbicides.

3.  The Veteran served in the Republic of Vietnam during the 
Vietnam era; therefore, he is presumed to have been exposed 
to Agent Orange or other herbicides while there.

4.  There is no evidence of a current diagnosis of muscle 
spasms.

5.  There is no evidence of a current diagnosis of hepatitis 
C.


CONCLUSIONS OF LAW

1.  The August 1986 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).  

2.  New and material evidence has been received since the 
August 1986 rating decision to reopen the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, and for a skin rash, including as a result of exposure 
to herbicides.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Muscle spasms were not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in May 2002 and 
November 2006.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence or absence of notice 
of this element in this case is of no consequence because it 
is no longer required by law.

In addition, with regard to new and material evidence, the 
November 2006 VCAA notice letter is compliant with the U.S. 
Court of Appeals for Veterans Claims (Court) decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), as it sufficiently 
explained the bases of the prior denials (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).

Moreover, in the November 2006 VCAA letter, the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
Veteran has received all required notice in this case, such 
that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess and Kent, supra, until after the 
August 2002 rating decision on appeal; thus, there is a 
timing error as to the additional VCAA notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the (Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice, 
including notice pursuant to Dingess and Kent, was provided 
after issuance of the initial AOJ decision in August 2002.  
However, both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in May 
2002, followed by subsequent VCAA and Dingess notice in 
November 2006, the RO readjudicated the claims in two SSOCs 
dated in April 2007 and March 2009.  Thus, the timing defect 
in the notice has been rectified.  In any event, the Veteran 
has never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in 
the timing of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, and medical records 
from the Social Security Administration (SSA).  Private 
treatment records also have been associated with the claims 
file.  The Veteran also was afforded an opportunity to 
testify at a Travel Board hearing in May 2009, and has 
submitted several statements in support of his claims.  
Moreover, the Veteran has been provided VA examinations in 
connection with his claims.  Thus, there is no indication 
that any additional evidence remains outstanding.  The duty 
to assist has been met.  38 U.S.C.A. § 5103A.
  
Analysis - New and Material Evidence

The Veteran's claim to reopen a previously denied claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, and for a skin rash secondary to exposure to 
Agent Orange was received in April 2002.  Therefore, the 
amended regulations are applicable.  See 66 Fed. Reg. at 
45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Accordingly, regardless of the RO's actions, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

A.  Acquired Psychiatric Disorder, to include PTSD

The Board now turns to analysis of the evidence concerning 
the Veteran's claim to reopen a previously denied claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.  In an August 1986 rating decision, the RO 
denied a claim for service connection for PTSD.  The RO 
notified the Veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Court has held that in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

Evidence of record at the time of the August 1986 rating 
decision consisted of the Veteran's original claim 
application; his STRs; his SPRs; a psychological evaluation 
report by Dr. H.B., dated in June 1986; a VA general 
examination report dated in May 1986; and a VA psychiatric 
examination report dated in June 1986.

The additional evidence received since the August 1986 rating 
decision consists of private treatment records from Drs. 
W.C., C.B., E.C., and S.R.; private treatment records for 
treatment of the Veteran's lumbar spine, urological problems, 
and heart problems; VA treatment records dated from August 
1999 to August 2007; the Veteran's response to a PTSD 
questionnaire; a VA examination report dated in July 2002; 
and a Travel Board hearing transcript dated in May 2009.

Upon reviewing the evidence received since the August 1986 
rating decision, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, in its original 
August 1986 rating decision denying service connection for 
PTSD, the RO reasoned that, while the Veteran was found, upon 
examination, to have a personality disorder with paranoid and 
depressive features, evidence at the time did not show a 
diagnosis of PTSD and the Veteran presented no in-service 
stressors.  Since that decision, VA treatment records 
associated with the claims file indicate a possible diagnosis 
of PTSD.  See VA psychological assessment report dated in 
July 2002.  Further, the Veteran has indicated in his 
response to a PTSD questionnaire, and testified during a May 
2009 Travel Board hearing, that he experienced a stressful 
event during service, causing his psychiatric disorder.  In 
particular, the Veteran claims that he experienced racism and 
that his war experiences still affect him.  He also claims 
that he experienced constant sniper and mortar attacks during 
service in Vietnam.  See undated responses to PTSD 
questionnaire and Travel Board hearing transcript dated in 
May 2009.    

Thus, presuming the credibility of this evidence, these 
records present evidence that the Veteran's current 
psychiatric disorder, to include PTSD, may be related to his 
military service, including a stressful event that occurred 
in service.  This evidence is new, not cumulative, and 
relates directly to an unestablished fact necessary to 
substantiate the Veteran's claim.  Thus, as new and material 
evidence has been received, the Veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

B.  Skin Rash

The Board now turns to analysis of the evidence concerning 
the Veteran's claim to reopen a previously denied claim for a 
skin rash, including as a result of exposure to herbicides.  
The RO originally denied service connection for this disorder 
in the aforementioned August 1986 rating decision.  The RO 
notified the Veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Court has held that in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans, 
9 Vet. App. at 273 (emphasis added).  

The RO denied service connection for a skin rash as secondary 
to exposure to Agent Orange in the aforementioned August 1986 
rating decision because evidence at the time did not reveal 
any skin rash.  

Evidence of record at the time of the August 1986 rating 
decision consisted of the Veteran's original claim 
application; his STRs; his SPRs; a psychological evaluation 
report by Dr. H.B., dated in June 1986; a VA general 
examination report dated in May 1986; and a VA dermatological 
examination report dated in May 1986.

The additional evidence received since the August 1986 rating 
decision consists of private treatment records from Drs. 
W.C., C.B., E.C., and S.R.; private treatment records for 
treatment of the Veteran's lumbar spine, urological problems, 
and heart problems; VA treatment records dated from August 
1999 to August 2007; a VA examination report dated in July 
2002; and a Travel Board hearing transcript dated in May 
2009.

Upon reviewing the evidence received since the August 1986 
rating decision, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, since that 
decision, the Veteran has submitted private treatment records 
from Dr. W.C., and provided testimony during a May 2009 
Travel Board hearing, indicating that he has a current skin 
rash for which he receives treatment.  In particular, private 
treatment records from Dr. W.C., dated from May 1997 to 
September 1999, indicate treatment for a skin rash.  The 
Veteran also recently testified that he currently has a skin 
rash for which he receives treatment and that has been linked 
to exposure to Agent Orange by his treating physicians.  See 
private treatment records from Dr. W.C., dated from May 1997 
to September 1999, and Travel Board hearing transcript dated 
in May 2009.  In this regard, the Veteran is competent to 
report the symptoms he experiences and receipt of treatment.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Thus, presuming the credibility of this evidence, these 
records present evidence that the Veteran has a current skin 
rash that may be related to his military service, including 
exposure to Agent Orange.  This evidence is new, not 
cumulative, and relates directly to an unestablished fact 
necessary to substantiate the Veteran's claim.  Thus, as new 
and material evidence has been received, the Veteran's claim 
for service connection for a skin rash, including as a result 
of exposure to herbicides, is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau, 492 F.3d 1372, 1377.

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Muscle Spasms

The Board now turns to analysis of the evidence concerning 
the Veteran's claim for service connection for muscle spasms, 
which he claims were incurred during service from lifting 
heavy equipment.  See Travel Board hearing transcript dated 
in May 2009.

As already mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, despite the Veteran's assertions that he 
receives treatment for muscle spasms and that such treatment 
is documented in treatment records associated with the claims 
file, there is no evidence whatsoever in the post-service 
treatment records of a diagnosis of, or treatment for, muscle 
spasms.  See Travel Board hearing transcript dated in May 
2009.  In this regard, although the Veteran is competent to 
state that he suffers from muscle spasms and has received 
treatment for them, there must be competent medical evidence 
where the determinative issue involves medical causation or a 
medical diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
In fact, the Board notes that a muscle spasm, in and of 
itself, is not a disorder.  Rather, it is a symptom of 
disabilities such as muscle injuries.  In this regard, a 
spasm is defined as "an involuntary, sudden movement or 
muscular contraction that occurs as a result of some irritant 
or trauma."  See C&P Medical Electronic Performance Support 
System (EPSS) at http://epss.vba.va.gov/mepss/.  

Further, the Board emphasizes that, while this claim could be 
construed as a claim for service connection for a back 
disability based on the Veteran's May 2009 hearing testimony 
regarding alleged in-service injuries to his back and current 
muscle spasms, the Veteran had already made a separate claim 
in this regard.  The RO denied a claim for back pains and 
arthritis in a February 2007 rating decision and the Veteran 
did not perfect an appeal by filing a notice of disagreement 
(NOD) and substantive appeal (e.g., VA Form 9 or equivalent 
statement).  

Thus, absent evidence of a current disability, service 
connection cannot be granted for muscle spasms.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to 
state that he suffers from muscle spasms, he is not competent 
to render an opinion as to the medical etiology of any 
current symptoms he experiences, absent evidence showing that 
he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 53.




B.  Hepatitis C

In this case, the Veteran contends he has hepatitis C as a 
result of his military service, including from exposure to 
herbicides, specifically Agent Orange, during his military 
service in Vietnam.  See the Veteran's statement dated in 
August 2004. 

As already mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, despite the Veteran's assertions that he has 
been diagnosed with hepatitis C and receives treatment for 
the disorder, there is no evidence whatsoever in the post-
service treatment records of a diagnosis of, or treatment 
for, hepatitis C.  In fact, there is no mention of hepatitis 
C in any of the medical records associated with the claims 
file.  In this regard, although the Veteran is competent to 
state that he suffers from symptoms of hepatitis C and has 
received treatment for the disorder, there must be competent 
medical evidence where the determinative issue involves 
medical causation or a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Thus, absent evidence of a 
current disability, service connection cannot be granted for 
hepatitis C.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.     

Furthermore, with respect to presumptive service connection 
due to Agent Orange exposure, the Veteran's alleged hepatitis 
C is not on the list of diseases associated with herbicide 
exposure for purposes of the presumption.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic 
presumption of service connection afforded for certain 
specific diseases associated with exposure to herbicides, 
specifically Agent Orange, is not for application in this 
case.  

The Board emphasizes that, while the Veteran is competent to 
state that he suffers from hepatitis C, he is not competent 
to render an opinion as to the medical etiology of any 
current symptoms he experiences, absent evidence showing that 
he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 53.


ORDER

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, is reopened.  To this extent, his appeal is 
granted. 

As new and material evidence has been received, the claim for 
service connection for a skin rash, including as a result of 
exposure to herbicides, is reopened.  To this extent, his 
appeal is granted. 

Service connection for muscle spasms is denied.

Service connection for hepatitis C, including as a result of 
exposure to herbicides, is denied.    


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, and for a skin rash, including as a result of 
exposure to herbicides, the Board finds that additional 
development of the evidence is required.

First, with regard to the Veteran's acquired psychiatric 
disorder, including PTSD, and his skin rash, there are no 
post-service treatment records associated with the claims 
file after August 2007.  Specifically, the Veteran has 
indicated that he is currently receiving treatment for both 
of these disorders.  See Travel Board hearing transcript 
dated in May 2009.  In this regard, VA's duty to assist 
includes obtaining records of the Veteran's relevant VA 
medical treatment and from other agencies.  38 U.S.C.A. §§ 
5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), 
(c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive knowledge of evidence 
generated by VA).  Because any treatment record regarding his 
psychiatric disorder and skin rash would be relevant to the 
Veteran's claim, the RO should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them 
would be futile.  Thus, a remand is warranted to obtain these 
records.

Next, with regard to the Veteran's alleged PTSD, the RO needs 
to verify the Veteran's alleged in-service stressors.  In 
disability compensation (service-connection) claims, service 
connection may be granted if the evidence demonstrates that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The establishment of 
service connection for PTSD requires (1) medical evidence 
diagnosing PTSD in accordance with VA regulations, 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).

If the Veteran did not engage in combat with the enemy, or if 
the Veteran engaged in combat, but the alleged stressor is 
not combat-related, the Veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the Veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996). 

The Veteran contends that he suffers from PTSD as the result 
of a number of stressors during service in Vietnam.  A review 
of SPRs confirms that he served in Vietnam for a period of 
approximately nine months.  The Veteran asserts the following 
in-service stressors: 1) experiencing racism; 2) smelling the 
stench of blood; 3) constantly being exposed to violence; and 
4) being subject to sniper fire and mortar attacks.  See 
undated responses to PTSD questionnaire and Travel Board 
hearing transcript dated in May 2009.  As for symptoms, the 
Veteran reports feelings of depression and anxiety, including 
sadness, anhedonia, self-criticism, agitation, excessive 
crying, guilt, pessimism; and decreased energy, libido, 
concentration, and attention.  See, e.g., VA psychological 
assessment report dated in July 2006.  

Here, VA medical records show that the Veteran has been 
diagnosed with various psychiatric disorders throughout the 
years since discharge from service, including a personality 
disorder, psychosis, PTSD, and depression.  See VA 
examination report dated in June 1986, psychological 
evaluation report from Pelican Medical Group dated in October 
1995, VA psychological assessment report dated in July 2002, 
and VA psychological assessment report dated in July 2006.  
However, the Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood, 1 Vet. App. at 192.  Further, a physician cannot 
provide supporting evidence that a claimed in-service event 
actually occurred based on a post-service medical 
examination.  Moreau, 9 Vet. App. at 395-96.  Thus, the 
remaining question for the non-combat stressors is whether 
there is credible supporting evidence that the alleged in-
service stressors actually occurred.

The Board now turns to the issue of whether there are in-
service stressors that can be verified.  The Veteran has 
alleged four noncombat-related stressors, and most of the 
alleged stressors are unverifiable based on the information 
provided by the Veteran.  That said, corroboration of every 
detail of a claimed stressor, including the Veteran's 
personal participation, is not required; rather, he only 
needs to offer independent evidence of a stressful event that 
is sufficient to imply his personal exposure.  See Pentecost 
v. Principi, 16 Vet. App. 124, 128 (2002 (quoting Suozzi v. 
Brown, 10 Vet. App. 307 (1997)).  Nevertheless, it is 
specific factual finding of the Board that the Veteran has 
not provided the VA with sufficient information for 
confirmation of most of the alleged stressors.

Specifically, with regard to stressors 1, 2, and 3, as 
mentioned above, the Board finds that they are not specific 
assertions of in-service stressors and cannot be verified.  
At a minimum, the Veteran must provide the RO the dates of 
these stressors (within two months), the specific unit he was 
assigned at the time of each stressor, the specific location 
of each stressor, and the full names of others involved.  
Here, the Veteran has provided only general descriptions 
without specific dates, locations, or other soldiers 
involved.  In addition, there is some question as to whether 
these incidents would even qualify as valid in-service 
stressors.  That is, it is unclear whether these specific 
incidents actually involved death or serious injury or threat 
to physical integrity.  Cohen, 10 Vet. App. at 141 (quoting 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994)).

As for stressor 4, regarding the Veteran's assertion that he 
frequently came under sniper fire and mortar attacks, the 
Veteran has provided some information as to the company, 
battalion, and division to which he was assigned, and the 
location where his unit was stationed.  Thus, the RO should 
request more specific information from the Veteran regarding 
the unit and dates of the stressors, and contact the U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
request unit records or additional information that would 
verify this in-service stressor.  In that respect, VA is 
required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(c)(3).  The Veteran is seeking service connection for 
an acquired psychiatric disorder, including PTSD; however, 
despite the specific information regarding the company, 
battalion, division, and location provided by the Veteran, 
the RO has not made any attempts to obtain more information 
from the Veteran and verify the Veteran's alleged in-service 
stressors.  The Board finds that a remand is in order to 
verify in-service stressors for PTSD and that the RO should 
contact JSRRC and provide them with the Veteran's service 
dates, unit identification, and the approximate dates of the 
stressor incidents noted above.  The Veteran has provided 
sufficient information, when combined with his SPRs, to allow 
further research for verification of the stressor mentioned 
above.   

Further, a VA examination and opinion are needed to determine 
whether the Veteran has an acquired psychiatric disorder, 
including PTSD, related to his military service and/or 
claimed stressor in service - alleged sniper fire and mortar 
attacks.  In that regard, as noted above, the Veteran was 
diagnosed with PTSD during a July 2002 VA psychological 
assessment, but prior to that evaluation, he also had been 
diagnosed with other psychiatric disorders, including a 
personality disorder, psychosis, and depression.  See VA 
examination report dated in June 1986, psychological 
evaluation report from Pelican Medical Group dated in October 
1995, VA psychological assessment report dated in July 2002, 
and VA psychological assessment report dated in July 2006.  
To that end, a VA examination is necessary to determine the 
nature, extent, and etiology of any current psychiatric 
disorder that may be related to the Veteran's military 
service.  

Finally, the Veteran should be scheduled for a VA examination 
to obtain a medical nexus opinion concerning the etiology of 
any current skin rash.  In disability compensation (service-
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4). 

In this case, the Veteran claims that his currently has a 
skin rash that is related to service.  A review of STRs 
indicates no treatment for any skin rash or skin disorder.  
However, because the Veteran's SPRs indicate that he served 
in the Republic of Vietnam during his period of military 
service, he is presumed to have been exposed to herbicides.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  
Therefore, the Board finds that the Veteran suffered an in-
service injury of presumed exposure to herbicides.

Post-service, private treatment records indicate that the 
Veteran was treated for skin rashes from May 1997 to 
September 1999.  Furthermore, the Veteran recently asserted 
that he currently has a skin rash and is receiving treatment 
for the skin rash.  See private treatment records from Dr. 
W.C., dated from May 1997 to September 1999; and Travel Board 
hearing transcript dated in May 2009.  In this regard, the 
Veteran is competent to report the symptomatology that he 
experiences and receipt of treatment, and his testimony in 
this respect should be taken into account in the adjudication 
of his claim.  Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. 
at 469; see also 38 C.F.R. § 3.159(a)(2). 

Thus, in light of the presumption of an in-service injury of 
exposure to herbicides,  competent evidence of a current skin 
rash, and the Court's decision in McLendon, a comprehensive 
VA medical examination and opinion are needed to determine 
the exact diagnosis of any current skin rash or disorder, and 
whether any current skin disorder is traceable back to the 
Veteran's military service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain 
whether he had any relevant treatment at a 
VA medical facility (VAMC) or with a 
private physician since August 2007.  If 
so, obtain all pertinent records of any 
medical treatment for the Veteran's 
psychiatric disorder and skin rash from 
the appropriate VAMC dated from August 
2007 to the present.  If any private 
treatment records exist, the RO also 
should ask the Veteran to provide 
authorization of release for these records 
and obtain them or ask the Veteran to 
submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

2.  The RO should verify with the Veteran 
specific information as to the unit to 
which he was assigned, location of 
station, and date of his stressors, and 
take appropriate action to request a 
search of unit records for the U.S. Army, 
C Company, 125th Signal Battalion, 27th 
Infantry Division, in Cu Chi, Republic of 
Vietnam, to determine whether that unit 
came under sniper/mortar attacks while 
serving in Vietnam.  A copy of the 
Veteran's SPRs, with his description of 
the incidents in his responses to the PTSD 
questionnaire and in the May 2009 Travel 
Board hearing transcript, should be 
forwarded to JSRRC, along with the 
request.

3.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any PTSD or other 
psychiatric disorder present.  Prepare a 
summary of the following alleged in-
service stressors for the VA examiner to 
consider: a) experiencing racism; b) 
smelling the stench of blood; c) constant 
exposure to violence; and d) being subject 
to sniper fire and mortar attacks.  Only 
the stressor(s) that are actually 
confirmed by JSRRC should be considered.     

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner in connection 
with the examination.  The examiner 
should note in the examination report 
that pertinent documents in the claims 
file - including the Veteran's SPRs, his 
responses to a PTSD questionnaire, and 
the transcript of a May 2009 Travel 
Board hearing - were reviewed in 
conjunction with the examination.  
The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions: (a) Is it at least as likely 
as not (meaning 50 percent or more 
probable) the Veteran has PTSD related 
to any of the alleged stressors during 
service? (b) If a diagnosis of a 
psychiatric disorder other than PTSD is 
made, is it at least likely as not this 
disorder(s) is related to the Veteran's 
military service? 

The term "at least as likely as not" does 
not mean merely 
within the realm of medical possibility, 
but rather, that the 
weight of medical evidence both for and 
against a 
conclusion is so evenly divided that it is 
as medically sound 
to find in favor of that conclusion as it 
is to find against it.  
The examiner should discuss the rationale 
of the opinion, 
whether favorable or unfavorable, based on 
the findings on 
examination and information obtained from 
review of the 
record.  If the examiner is unable to 
provide the requested 
opinion, please expressly indicate this and 
discuss why 
this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

4.  Also provide the Veteran with a VA 
dermatology examination, by an appropriate 
specialist, to assess the current nature, 
severity, and status of any skin rash or 
disorder.  The claims file, including 
complete copies of this remand, must be 
made available for review of the Veteran's 
pertinent medical history, including, 
in particular, the records of his recent 
treatment.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examiner is asked to 
provide a detailed description of the 
symptoms of the Veteran's skin disability 
as seen during the examination, noting any 
disfigurement of the head, face, or neck; 
scars; dermatitis; or impairment of 
function.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran has a current skin disorder, 
and if so, whether it is at least 
as likely as not (50 percent or more 
probable) the skin disorder is associated 
with service, including exposure to 
herbicides.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

5.  Readjudicate the Veteran's claims for 
service connection for an acquired 
psychiatric disorder, to include PTSD, and 
for a skin rash, including as a result of 
exposure to herbicides, in light of the VA 
examinations and any additional evidence 
received since the March 2009 SSOC.  If 
the claim is not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


